             Case 1:19-cv-02879-JMF Document 97 Filed 06/22/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
BERKLEY ASSURANCE COMPANY,                                             :
                                                                       :
                                    Plaintiff,                         :
                                                                       :     19-CV-2879 (JMF)
                  -v-                                                  :
                                                                       :          ORDER
HUNT CONSTRUCTION GROUP, INC.,                                         :
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        As required by the Court’s Opinion and Order, see ECF No. 92 (“Opinion and Order”) at 22,
on June 18, 2020, the parties filed requests to maintain certain documents under seal or in redacted
form, see ECF Nos. 95, 96. Each of the documents that Hunt seeks to maintain under seal have
already been filed in redacted form. See ECF No. 95. Substantially for the reasons stated in Hunt’s
letter-motion, the Court agrees that the redactions are appropriate. Accordingly, Hunt’s letter-
motion is GRANTED. The Court also agrees with Berkley’s requests, with one exception. Berkley
seeks to maintain under seal Exhibit R to ECF No. 69, which contains Berkley’s official claims
notes. See ECF No. 96 at 3. The Court considered and relied upon the claims notes — if only in
the alternative — in reaching its decision on summary judgment. See Opinion and Order 12. In
light of that, the interest in public access is high and outweighs the interests favoring confidentiality.
Accordingly, Berkley is ORDERED to file Exhibit R within two business days, but it is permitted
to redact the excerpts not addressed in the Court’s Opinion and Order. The remainder of Berkley’s
letter-motion is GRANTED.

        The Court’s Opinion and Order also provided that, if “no party contends that any particular
documents should remain under seal or in redacted form, then the parties shall promptly file such
documents publicly on ECF.” Opinion and Order, at 22. The Court notes that many documents
filed under seal or in redacted form are not addressed by the parties’ letter-motions but have not yet
been filed publicly. See, e.g., ECF No. 42, Exs. A-C; ECF No. 69, Exs. I-N, Q; ECF No. 79, Exs.
20, 25-27. The parties shall file those documents, and any others not addressed in the parties’
sealing requests, within two business days.

        The Clerk of Court is directed to terminate ECF Nos. 95 and 96.

        SO ORDERED.

Dated: June 22, 2020                                       __________________________________
       New York, New York                                           JESSE M. FURMAN
                                                                  United States District Judge
